DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims Group 1 (Claims 1-15) and Species 2 (Figure 2 corresponding to Claims 1-8 and 16-20), i.e., Claims 1-8 and Figure 2, in the reply filed on September 09, 2022 is acknowledged.  Claims 9-20 are withdrawn. The Examiner notes that in the future Applicant should explicitly indicate which claims are withdrawn. Upon further examination Claim 5 drawn to nonelected Species A (Figure 1 and/or 5) and is therefore withdrawn. Therefore, Claims 1-4 and 6-8 are examined on the merits.
The traversal is on the ground(s) that 
A serious burden on the examiner if the election of species was not required has not been prima facie pursuant to MPEP 803(I)
a serious burden on the examiner if the election of species was not required has not been prima facie shown pursuant to the guidelines of MPEP § 803(II).

This is not found persuasive because 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given in the May 23, 2022 Requirement for Unity, and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
 (d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Moreover, it must be noted that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
The species are not linked together as to for a single general inventive concept 
The species shown in Figures 1 and 3 are mutually exclusive with Species II (Figure 2) because they contain additional structures (e.g. a third portion (106 and 306) that extends between and connects first (102) and second portion (104)), which are not present in Species II (i.e. Fig. 2 shows only a first (102) and second portion (104) and an sidewall channel (202)). 
Assuming arguendo, is applicant implying that Species I and II (i.e. Figures 1 and 2) are obvious variants in this case? So far, Applicant has not presented explicit arguments that show that the elected Species II (Fig 2) is an obvious variant of Species I (Fig. 1 and 3-5).  
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 20040035144), herein Nielsen.
In re Claim 1, Nielsen discloses a dry ice receptacle (Figure 1: 10 and Figure 4 [0004]) comprising: 
a first portion  (310) defining a first opening (open rim of 310); 
a second portion  (400) defining a second opening (open rim of 400 once 410 is removed); 
a curved exterior sidewall  (an exterior surface of 310 or exterior surface of 400)
extending between the first portion and the second portion (300 extends between first and second portion), and
connecting the first portion and second portion (300 connects first and second portion with surface of 400), to define a receiving chamber arranged to contain a volume of dry ice  ([0017]: like first (12) and second portion (20) of Figure 1, Figure 4 has space to contain dry ice 30); and 
a curved interior sidewall  ( See at least interior surface of 410)
extending between the first opening and the second opening (extends between 310 opening and 400 opening), 
the interior sidewall radially inward of the exterior sidewall (410 is towards the interior) 
the interior sidewall defining a straw channel configured to receive a drinking straw (the vessel is capable of receiving a straw, which can be a small coffee straw)  
In re Claim 4, Nielsen as modified discloses wherein the curved interior sidewall further defines an intermediate opening (the opening of 300) between the first opening and the second opening  (Nielsen Figure 4: (the opening of 300 is between the opening of 310 and 400) ) and a fluid reservoir (the fluid space between 410 and 300 creates a reservoir of fluid, i.e., beverage; See Nielsen [0018]) that extends between the second opening and the intermediate opening  (See Nielsen Figure 4).
In re Claim 6, Nielsen as modified discloses wherein the exterior sidewall extends one of substantially orthogonally  (see Nielsen Figure 1) or at an angle between the first portion and the second portion  (see Nielsen Figure 1), and wherein the dry ice receptacle is one of substantially cylindrically shaped  (Nielsen 24 and [0012]).
In re Claim 7, Nielsen as modified discloses wherein the first portion (Nielsen 12) further comprises at least one additional opening (Nielsen 14) configured to engage with a carbon dioxide dispensing device to receive carbon dioxide as dry ice (Nielsen 30) within the receiving chamber of the dry ice receptacle  (Nielsen 22 receives dry ice).
In re Claim 8, Nielsen as modified discloses wherein the first portion further comprises a plurality of additional openings  (Nielsen 14), each opening of the plurality of additional openings arranged to be in fluid communication with a liquid when the dry ice receptacle is submerged in the liquid  (Nielsen [0013]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 20040035144), herein Nielsen, in view of Roman (US 7272950), herein Roman. 
In re Claim 2, Nielsen discloses wherein the first opening includes a first radial dimension  (See Nielsen Figure 1; vessel is cylindrical and therefore first portion has radial dimension), wherein the second opening includes a second radial dimension  (See Nielsen Figure 1; vessel is cylindrical and therefore first portion has radial dimension).
Nielsen does not explicitly disclose wherein the straw channel defined by the curved interior sidewall at least partially tapers between the first opening and the second opening .
Roman, directed to an enclosure for trapping dry ice in a drinking glass (Abstract), discloses wherein the straw channel defined by the curved interior sidewall at least partially tapers between the first opening and the second opening  (Roman 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Nielsen and to have modified them by having the straw channel defined by the curved interior sidewall at least partially tapers between the first opening and the second opening, in order to “prevent the straw from obstructing the vapor from the dry ice from rising there through and up through and out of the drink and keep the straw from being obstructed by the dry ice” (See Roman Col 3:31-54), without yielding unpredictable results.
In re Claim 3, Nielsen does not explicitly disclose wherein the curved interior sidewall isolates the straw channel from the receiving chamber, and whereby the straw channel passes through the receiving chamber, such that the curved interior sidewall excludes the volume of dry ice from the straw channel and is configured to permit fluid flow through the straw channel.
 Roman, directed to an enclosure for trapping dry ice in a drinking glass (Abstract), discloses wherein the curved interior sidewall isolates the straw channel from the receiving chamber  (Roman Figure 2: receiving chamber 36 is isolated from curved exterior wall 32), and whereby the straw channel passes through the receiving chamber  (Roman Figure 2), such that the curved interior sidewall excludes the volume of dry ice from the straw channel  (Roman Figure 2: 36 is excludes dry ice 22 from straw channel 48) and is configured to permit fluid flow (Roman 28) through the straw channel  (Roman Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have taken the teachings of Nielsen and to have modified them by having the interior sidewall “isolates the straw channel from the receiving chamber, and whereby the straw channel passes through the receiving chamber, such that the curved interior sidewall excludes the volume of dry ice from the straw channel and is configured to permit fluid flow through the straw channel”, in order to “prevent the straw from obstructing the vapor from the dry ice from rising there through and up through and out of the drink and keep the straw from being obstructed by the dry ice” (See Roman Col 3:31-54), without yielding unpredictable results.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM M ADENIJI whose telephone number is (571)272-5939. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM A. MICHAEL ADENIJI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763